    Case: 1:19-cv-06627 Document #: 80 Filed: 01/31/20 Page 1 of 3 PageID #:1030



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE SURESCRIPTS ANTITRUST                    Civil Action No. 1:19-cv-06627
 LITIGATION
                                                Judge John J. Tharp, Jr.
 This Document Relates To:
                                                Magistrate Judge Susan E. Cox
 All Class Actions

                     RELAYHEALTH’S MOTION TO DISMISS
             PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

RelayHealth hereby moves for dismissal of Plaintiffs’ Consolidated Class Action Complaint,

ECF No. 52 (the “Complaint”). The bases for this Motion are set forth in RelayHealth’s

Memorandum of Law in Support of Its Motion to Dismiss Plaintiffs’ Consolidated Class Action

Complaint, filed contemporaneously with this Motion.

       WHEREFORE, for all the reasons set forth in its Memorandum of Law, RelayHealth is

entitled to a dismissal of the Complaint.
 Case: 1:19-cv-06627 Document #: 80 Filed: 01/31/20 Page 2 of 3 PageID #:1030



Dated: January 31, 2020                   AXINN, VELTROP & HARKRIDER LLP

                                          /s/ Rachel J. Adcox
                                          Rachel J. Adcox (#1001488)
                                          Jeny M. Maier, admitted pro hac vice
                                          950 F Street, NW
                                          Washington, DC 20004
                                          Tel: 202.912.4700
                                          Fax: 202.912.4701
                                          Email: radcox@axinn.com
                                                  jmaier@axinn.com

                                          Daniel S. Bitton, admitted pro hac vice
                                          560 Mission Street
                                          San Francisco, CA 94105
                                          Tel: 415.490.1486
                                          Fax: 415.490.2001
                                          Email: dbitton@axinn.com


                                          LIPE LYONS MURPHY NAHRSTADT
                                          & PONTIKIS, LTD.

                                          Jordan M. Tank (#6304122)
                                          230 West Monroe Street, Suite 2260
                                          Chicago, IL 60606
                                          Tel: 312-702-0586
                                          Fax: 312-726-2273
                                          Email: jmt@lipelyons.com

                                          Counsel for Defendant RelayHealth




                                      2
    Case: 1:19-cv-06627 Document #: 80 Filed: 01/31/20 Page 3 of 3 PageID #:1030




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I electronically transmitted the foregoing

document to the Clerk of Court using the ECF system for filing. A Notice of Electronic Filing

was transmitted to all ECF registrants.


                                                  /s/ Rachel J. Adcox
                                                  Rachel J. Adcox
